Citation Nr: 1705195	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-36 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to February 1960 and on various periods of active duty for training (ACDUTRA) from 1972 to 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When the Veteran's claims were last before the Board in March 2016, claims of entitlement to service connection for tinnitus and right ear hearing loss were remanded to the RO. These claims were granted and are not before the Board. They will not be addressed in this decision. 

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left ear hearing loss was first shown greater than 10 years after the Veteran was separated from service and is not attributable to any incident, injury, or disease of active military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in service and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Chronic diseases, such as a sensorineural hearing loss, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. §  3.309 (a), such as sensorineural hearing loss).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (2015). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Charles v. Principi, 16. 370 (2002) (tinnitus).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records, April 2016 VA audiology examination, lay statements, and VA and private treatment reports were reviewed and form the basis for this decision.

The Veteran states that his hearing loss began in 1985 after he was on a C135 flight returning from Italy and the aircraft lost pressure. Notably, the Veteran did not report receiving any treatment or evaluation for hearing loss until 2002. The Veteran states that during the flight, his ears felt like they were going to explode and the pain lasted approximately 10 hours while in flight. 

The Veteran was afforded a VA audiology examination in April 2016. The examiner noted that the Veteran had left ear sensorineural hearing loss for VA purposes. 

The Veteran's service treatment records and lay statements show that the Veteran was onboard a flight from Italy in 1985 that lost cabin pressure and caused some members ear pain and bleeding from the ear and nose. The service treatment records indicate that the Veteran reported experiencing pain and ringing in the ears during the flight and thereafter.  

Service treatment records include audiograms which include the following findings. A June 1979 enlistment examination showed:




HERTZ



500
1000
2000
3000
4000






LEFT
0
0
0
5
0

On a December 1982 hearing conservation reference examination, the following findings were reported:




HERTZ



500
1000
2000
3000
4000






LEFT
10
10
10
20
20

A September 1983 periodic examination included the following results:




HERTZ



500
1000
2000
3000
4000






LEFT
0
0
0
0
0

On a June 1987 hearing conservation examination, the following was recorded:




HERTZ



500
1000
2000
3000
4000






LEFT
5
5
5
20
10

A November 1987 periodic non-flying examination showed:




HERTZ



500
1000
2000
3000
4000






LEFT
5
5
5
20
10

A June 1987 Notification of Hearing Changes noted some changes in the left ear hearing since December 1982 of 5 decibels at 500, 1000, and 2000 Hertz, and 10 decibels at 4000 Hertz.  

The April 2016 VA examiner noted that the Veteran's entire claims file was reviewed. The examiner opined that the Veteran's left ear hearing was normal on examinations performed in June 1979 (enlistment examination), December 1982 (hearing conservation reference examination), September 1983 (periodic examination), June 1987 (hearing conservation examination), and November 1987 (periodic non-flying physical). When the hearing examinations from after the 1985 incident were compared to the hearing examinations from before the 1985 incident, the VA examiner noted that there was no substantial change in hearing in the left ear. 

Based on the evidence in the service treatment records showing no substantial change in hearing in the left ear and no hearing loss in the left ear in 1987, the VA examiner opined that it is less likely than not that the Veteran's left ear hearing loss is due to military noise exposure or any other military event. 

There is no competent evidence in the record linking the Veteran's left ear hearing loss to his active military service. While the Veteran is competent to report problems with his hearing, he is not competent to report that his hearing loss is related to service. See Jandreau, 492 F.3d at 1372 (Fed. Cir. 2007).

Service connection on a direct basis is denied because there is no competent evidence linking the disorder to service. Moreover, presumptive service connection is also denied as there is no evidence that the disorder was compensably disabling within one year of the claimant's separation from active duty. Further, the most probative evidence of record does not establish that the Veteran had left ear hearing loss from the time of the incident in question in 1985 through the present, and thus, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309 (a). The VA examiner found that there is no evidence of substantial changes in the Veteran's hearing in the left ear after the 1985 incident, and no record of hearing loss in the left ear in 1987. Although the Veteran now reports that he had hearing loss in the left ear since the 1985 incident, he specifically denied hearing loss in the November 1987 Report of Medical History. Further, although there were some changes in the audiometric results shown, the 2016 VA examiner noted that there were no significant changes shown. Finally, there is no evidence that the Veteran sought treatment for his hearing loss until 2002, which is greater than 10 years after separation from service. As such, collectively, the evidence weighs against a finding of a continuity of symptomatology.

Given these findings, particularly the lack of any competent evidence linking the disorder and service, the claim for entitlement to service connection for left ear hearing loss is denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert.


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


